1

2

3

4                                 UNITED STATES DISTRICT COURT

5                                NORTHERN DISTRICT OF CALIFORNIA

6
     KHLOOD KHALIH SALAH,                            )   Case No.: 18-cv-470 YGR
7                                                    )
                    Plaintiff,                       )   ORDER VACATING COMPLIANCE HEARING AND
8                                                    )   STAY OF ACTION; SETTING BRIEFING
            vs.                                      )   SCHEDULE ON MOTION TO AMEND
9                                                    )
                                                     )
10   CONTRA COSTA CHILDREN AND FAMILY                )
     SERVICES, CONTRA COSTA COUNTY, JOAN             )
11   MILLER, SUSAN PORTER, TANDREA                   )
     THYSELL, PAMELA GAGLIANI, AND DOES I            )
12   TO X,                                           )
                                                     )
13                  Defendants                       )
                                                     )
14
            The compliance hearing currently set for Friday, December 14, 2018 is VACATED. The
15
     stay of this action is VACATED. The motion for leave to amend (Dkt. No. 63), filed by plaintiff
16
     on December 12, 2018, is RESET for hearing on January 22, 2019, at 2:00 p.m. Opposition
17
     shall be filed no later than January 2, 2019. Reply shall be filed no later than January 9, 2019.
18
            IT IS SO ORDERED.
19
     Dated: December 13, 2018
20                                                            YVONNE GONZALEZ ROGERS
                                                         UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25




                                                 1
